MEMORANDUM **
Anselmo Raigosa-Garcia appeals the 57-month sentence imposed following his guilty plea conviction for being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326.
Raigosa-Garcia contends that the district court erred in failing to address at sentencing his motion for a downward departure based in part on extraordinary family circumstances. Raigosa-Garcia’s motion sought a downward departure based upon cultural assimilation pursuant to United States v. Lipman, 133 F.3d 726 (9th Cir.1998). Because the district court declined to depart in its discretion, United States v. Linn, 362 F.3d 1261 (9th Cir.2004) (reaffirming that discretionary refusals to depart downward are unreviewable), we lack jurisdiction over Raigosa-Garcia’s appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.